              Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 1 of 14




                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF KANSAS

 In re:                                          )       Case No. 19-22400-DLS
                                                 )       (Administratively Consolidated)
 BREAD & BUTTER CONCEPTS, LLC,                   )
 et al.,                                         )
                                                         Chapter 11
                                 Debtors.   1    )

                                      NOTICE OF APPEAL

Part 1: Identify the Appellants

          Country Club Plaza JV, LLC and MREM BOT Property, LLC (collectively, “Appellants”),

creditors and parties-in-interest in the above-captioned jointly administered bankruptcy cases.

Part 2: Identify the Subject of this Appeal

          Appellants hereby appeal pursuant to 28 U.S.C. § 158(a) and Fed. R. Bankr. P. 8001(a),

8002(a), and 8003 to the United States District Court for the District of Kansas from the Order

Granting in Part Debtors' Emergency Motion for Entry of an Order: (I) Approving Relief Related

to the Interim Budget; (II) Temporarily Adjourning Certain Motions and Applications for

Payments; (III) Extending the Deadline to Assume or Reject Nonresidential Real Property Leases;

and (IV) Granting Related Relief of the Honorable Dale L. Somers, United States Bankruptcy

Court Judge, District of Kansas, entered in the above-captioned jointly administered bankruptcy

cases on May 15, 2020 [CM/ECF Doc. No. 219] (the “Order”). A true and correct copy of the

Order is attached hereto as Exhibit A.

Part 3: Identify the Other Parties to the Appeal

          The names of all parties to the Order and the names, addresses, and telephone numbers of

their respective attorneys are as follows:


          1
         TEXAZ CROSSROADS, LLC, dba Cherry Hall, Case No. 19-22401; TEXAZ TABLE RESTAURANT
OF KS, LLC, dba Urban Table, Case No. 19-22399; TEXAZ SOUTH PLAZA, LLC, dba Stock Hill, Case No. 19-
22402; TEXAZ PLAZA RESTAURANT, LLC, dba Gram & Dun, Case No. 19-22043 (collectively, the “Debtors”).



73697312.1
                   Case 19-22400      Doc# 224       Filed 05/27/20   Page 1 of 4
             Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 2 of 14




Appellants:
                                              COUNTRY CLUB PLAZA JV, LLC
                                              MREM BOT PROPERTY, LLC

Attorneys:
                                              ANDREW J. NAZAR
                                              BRENDAN MCPHERSON
                                              Polsinelli PC
                                              900 West 48th Place, Suite 900
                                              Kansas City, Missouri 64112
                                              (816) 753-1000
                                              Fax No. (816) 753-1536
                                              anazar@polsinelli.com
                                              bmcpherson@polsinelli.com

Appellees:
                                              BREAD AND BUTTER CONCEPTS, LLC
                                              TEXAZ CROSSROADS, LLC, dba Cherry Hall
                                              TEXAZ TABLE RESTAURANT OF KS, LLC, dba
                                              Urban Table,
                                              TEXAZ SOUTH PLAZA, LLC, dba Stock Hill,
                                              TEXAZ PLAZA RESTAURANT, LLC, dba Gram
                                              & Dun

Attorneys:
                                              SHARON L. STOLTE
                                              Sandberg Phoenix & von Gontard P.C.
                                              4600 Madison Ave., Suite 1250
                                              Kansas City, MO 64112
                                              816-627-5332
                                              Fax : 816-627-5532
                                              Email: sstolte@sandbergphoenix.com


Part 4: Optional Election to Have Appeal Heard by District Court

         Pursuant to 28 U.S.C. § 158(c)(1), Appellants elect to have the appeal heard by the United

States District Court.




                                                 2
73697312.1
                  Case 19-22400      Doc# 224        Filed 05/27/20   Page 2 of 4
             Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 3 of 14




Part 5: Signatures

                                             Respectfully submitted,

                                             POLSINELLI PC


                                             By: /s/ Andrew J. Nazar
                                                 ANDREW J. NAZAR (KS #22381)
                                                 BRENDAN MCPHERSON (KS #23771)
                                                 900 West 48th Place, Suite 900
                                                 Kansas City, Missouri 64112
                                                 (816) 753-1000
                                                 Fax No. (816) 753-1536
                                                 anazar@polsinelli.com
                                                 bmcpherson@polsinelli.com

                                             ATTORNEYS FOR
                                             COUNTRY CLUB PLAZA JV, LLC and
                                             MREM BOT PROPERTY LLC




                                             3
73697312.1
                  Case 19-22400   Doc# 224       Filed 05/27/20   Page 3 of 4
             Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 4 of 14




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 27th day of May 2020, a copy of the foregoing Notice

of Appeal was served via the Court’s electronic case filing systems (CM/ECF) to all parties

registered to receive such notice in the above-captioned cases.



                                             /s/ Andrew J. Nazar
                                             Andrew J. Nazar




                                                4
73697312.1
                  Case 19-22400     Doc# 224        Filed 05/27/20   Page 4 of 4
Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 5 of 14




                   Exhibit A




   Case 19-22400   Doc# 224-1   Filed 05/27/20   Page 1 of 10
             Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 6 of 14




SO ORDERED.

SIGNED this 15th day of May, 2020.




____________________________________________________________________________




                 IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF KANSAS



In re:

Bread & Butter Concepts, LLC,                 Case No. 19-22400
et al.,1                                      Chapter 11
                                              (AdministrativelyConsolidated)
                           Debtors.


 Order Granting in Part Debtors' Emergency Motion for Entry of an
     Order: (I) Approving Relief Related to the Interim Budget;
 (II) Temporarily Adjourning Certain Motions and Applications for
     Payments; (III) Extending the Deadline to Assume or Reject
             Nonresidential Real Property Leases; and
                    (IV) Granting Related Relief2




     TEXAZ CROSSROADS, LLC, dba Cherry Hall, Case No. 19-22401; TEXAZ
         1

TABLE RESTAURANT OF KS, LLC, dba Urban Table, Case No. 19-22399; TEXAZ
SOUTH PLAZA, LLC, dba Stock Hill, Case No. 19-22402; TEXAZ PLAZA
RESTAURANT, LLC, dba Gram & Dun, Case No. 19-22043.
         2
             Doc. 197.



                 Case
                  Case19-22400
                       19-22400 Doc#
                                 Doc#224-1
                                      219 Filed
                                           Filed 05/15/20
                                                 05/27/20 Page
                                                          Page 12 of
                                                                  of 910
          Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 7 of 14




   The matter before the Court is Debtors’ Emergency Motion for Entry of an

Order (I) Approving Relief Related to the Interim Budget, (II) Temporarily

Adjourning Certain Motions and Applications for Payments, (III) Extending

the Deadline to Assume or Reject Nonresidential Real Property Leases; and

(IV) Granting Related Relief Pursuant to 11 U.S.C. 105 and 305 of title 11 of

the United States Code (the “Bankruptcy Code”) and rule 1017 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) (the “Emergency

Motion”). 3 The Court has jurisdiction.4

   Upon sufficient notice, an evidentiary hearing on the Emergency Motion

was held on May 7, 2020. Appearances were as follows: Sharon L. Stolte on

behalf of the Debtors; Christopher T. Borniger on behalf of the U.S. Trustee;

Colin N. Gotham on behalf of Creditor, Crossroads East LLC; and Andrew J.

Nazar and Brendan L. McPherson on behalf of Country Club Plaza JV LLC

and MREM BOT Property LLC.



      3
          Doc. 197.
      4
        This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a) and
(b) and the Amended Standing Order of Reference of the United States District Court
for the District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order No. 13-1, printed in D. Kan. Rules of
Practice and Procedure at 168 (March 2014). The matters addressed in the Motion are
core proceedings which this Court may hear and determine as provided in 28 U.S.C.§
157(b)(2). There is no objection to venue or jurisdiction over the parties.

                                           2


              Case
               Case19-22400
                    19-22400 Doc#
                              Doc#224-1
                                   219 Filed
                                        Filed 05/15/20
                                              05/27/20 Page
                                                       Page 23 of
                                                               of 910
             Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 8 of 14




      After hearing the testimony of Debtors' managing member, founder, and

CEO; examining the exhibits; reviewing the pleadings; and considering the

arguments of counsel, the Court has determined that granting the Motion is in

the best interest of the Debtors, their creditors, and all parties-in-interest.

These bankruptcy cases were filed on November 9, 2019. Before the

coronavirus pandemic struck, Debtors demonstrated potential for a successful

reorganization. But on March 17, 2020, Debtors’ businesses, like all other

dine-in, upscale restaurants and event venues, were ordered to cease

operations because of the coronavirus pandemic. A reopen date cannot yet be

determined. Debtors move for relief from deadlines and obligations which, if

strictly enforced, would terminate any possibility of reorganization. Only the

lessors, not other creditors or the United States Trustee, object. The lessors

suggest no alternative to the relief sought in the Motion, and the Court finds

that the unprecedented circumstances require temporary relief to preserve

Debtors’ opportunity to benefit from the reorganization afforded by Chapter

11.

      The Motion is very similar to an emergency motion filed in In re Pier I

Imports, Inc.5 When Pier I filed its petition on February17, 2020, confirmation

of a plan within 60 days was expected, but that became impossible when

         5
             In re Pier I Imports, Inc., case no. 20-30805 (Bankr. E.D. Va. 2020).

                                               3


                  Case
                   Case19-22400
                        19-22400 Doc#
                                  Doc#224-1
                                       219 Filed
                                            Filed 05/15/20
                                                  05/27/20 Page
                                                           Page 34 of
                                                                   of 910
          Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 9 of 14




debtors were forced to close their stores because of the pandemic. Debtors

filed for emergency relief. The bankruptcy court entered orders granting the

motion, including authorizing Debtors’ engaging in limited operations,

temporarily suspending all but critical payments set forth in an Interim

Budget, deferring payment of rents on store properties, and adjourning all

hearings on motions for relief from stay or seeking to compel rejection or

assumption of unexpired leases and executory contracts.6 The court’s opinion

in support of its supplemental order deferring rent payments, states in part:

                    There is no reasonable alternative to the relief
              sought in the Motion. The Debtors cannot operate as a
              going concern and produce the revenue necessary to
              pay rent because they have been ordered to close their
              business. . . .
                    The lessors are not the only creditors in this
              case, although they are the only creditors objecting to
              the Motion. . . .
                    The unfortunate reality of the situation is that
              the Debtors have scarce resources currently available
              to them. The Motion, the Original Order, and the
              Supplemental Order present a short-term allocation of
              those scarce resources to meet immediate needs and
              preserve the value of the Debtors’ estates for all
              creditor constituencies.7



      6
        Id., doc. 629, First Supplemental Order (May 5, 2020) (copy attached to
Debtors’s Motion as doc. 216-6); see Modell’s Sporting Goods, Inc., case no. 20-
14179(VFP), Doc. 166 (Bankr. D. N.J. March 27, 2020); CraftWorks Parent, LLC, case.
No. 20-10475(Bankr. D. Del. 2020).
      7
          Id., Memorandum Opinion, filed May 10, 2020.

                                         4


              Case
               Case19-22400
                    19-22400 Doc#
                              Doc#224-1
                                   219 Filed
                                        Filed 05/15/20
                                              05/27/20 Page
                                                       Page 45 of
                                                               of 910
             Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 10 of 14




The court concluded that rent deferral was not barred by the requirement of

11 U.S.C. §365(d)(3) that current rent be paid and that 11 U.S.C. § 105

granted the bankruptcy court broad equitable power to grant the

extraordinary relief sought in the motion.

   The situation presented by Debtors’ Motion presents the same concerns as

were before the Pier I court, and this Court agrees with its analysis. The Pier I

reasoning regarding authority to defer rents is adopted by this Court. Further,

the Court finds that these unprecedented circumstances require flexible

application of the Bankruptcy Code and exercise of the Court's equitable

powers under 11 U.S.C. §105 to grant further relief, including extension of

the time to assume or reject the Debtors’ nonresidential leases, not

withstanding the absence of written consent of the lessors under 11 U.S.C. §

365(d)(4)(B)(ii). “Section 105(a) is understood as providing courts with

discretion to accommodate the unique facts of a case consistent with the

policies or directives set by the other applicable substantive provisions of the

Bankruptcy Code.”8

   The Court therefore grants the Motion to the extent ordered below:




         8
             In re Oi Brasil Holdings Cooperatief U.A., 578 B.R. 169, 201 ( Bankr. S.D.N.Y.
2017).


                                               5


                  Case
                   Case19-22400
                        19-22400 Doc#
                                  Doc#224-1
                                       219 Filed
                                            Filed 05/15/20
                                                  05/27/20 Page
                                                           Page 56 of
                                                                   of 910
            Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 11 of 14




   1.           Debtors shall continue to pay only critical expenses, including,

employee benefits, wages for critical employees, insurance, trust fund taxes,

and other operating expenses and necessary professional fees essential for the

Debtors to pursue a value-maximizing outcome to these Chapter 11 cases,

subject to the budget attached hereto (included in the record as Exhibit 1

proposed order granting the Motion9) (as may be amended, modified, or

supplemented, the “Interim Budget”); provided the Interim Budget is herein

modified to include payment of the United States Trustees fees.

   2.           Debtors shall temporarily cease making or delay all other

payments not contemplated by the Interim Budget, including rent payments

to landlords who have not voluntarily consented to a rent deferral and certain

payments to vendors, shippers and suppliers. The obligations for such

payments are deferred, not forgiven. The Debtors failure to make any

payments under unexpired leases not contemplated by the Interim Budget

shall not constitute a rejection of such leases, and the rights of all parties

related to any payments or obligations accruing or due but unpaid by Debtors

are reserved.

   3.           The date to assume or reject nonresidential real property leases

shall be and it is hereby extended to and including July 20, 2020.


        9
            Doc. 197-1, p. 5.

                                           6


                 Case
                  Case19-22400
                       19-22400 Doc#
                                 Doc#224-1
                                      219 Filed
                                           Filed 05/15/20
                                                 05/27/20 Page
                                                          Page 67 of
                                                                  of 910
          Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 12 of 14




   4.         The Emergency Motion to Use Cash Collateral [Doc. 5], currently

set for May 8, 2020 at 10:45 a.m. CDT shall be and it is hereby adjourned to

July 17, 2020 at 1:30 p.m. CDT; and, except to the extent superceded by the

Interim Budget, the Third Interim Order entered by this Court on February 6,

2020 granting the Emergency Motion to Use Cash Collateral [Doc. 121] shall

remain in full force and effect and shall not expire until further order of the

Court.

   5. Any motions, applications, or demands for payment on account of unpaid

invoices or otherwise, shall be automatically adjourned to July 17, 2020 at

1:30 p.m. CDT, unless such payment is to be provided pursuant to the Interim

Budget.

   6.         A status hearing shall be held on June 12, 2020 at 1:30 p.m. CDT

to (a) provide all parties in interest an update on the sale process and business

reopening time line, (b) resolve any material disputes related to this Order,

and (c) hear Debtors’ projections as to whether the relief granted by this

Order should remain in place or be modified in response to changing

circumstances. With respect to exigent and unforeseen circumstances, all

Parties shall be permitted to seek relief from this Court not inconsistent with

this Order.




                                        7


              Case
               Case19-22400
                    19-22400 Doc#
                              Doc#224-1
                                   219 Filed
                                        Filed 05/15/20
                                              05/27/20 Page
                                                       Page 78 of
                                                               of 910
       Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 13 of 14




   7. This Order is without prejudice to Debtors’ seeking to extend it, provided

a motion to extend the relief afforded by this Order must be filed no later than

July 10, 2020, to be heard on July 17, 2020, at 1:30 p.m. CDT.

   8. A hearing shall be held on July 17, 2020 at 1:30 p.m. CDT to address the

matters set on such date or continued to such date by this Order and such

other matters as may be properly noticed for such hearing.

   9. Notwithstanding any provision in the Bankruptcy Rules to the contrary,

this Order shall be immediately effective and enforceable upon its entry.

    IT IS SO ORDERED.

                                      ###




                                       8


            Case
             Case19-22400
                  19-22400 Doc#
                            Doc#224-1
                                 219 Filed
                                      Filed 05/15/20
                                            05/27/20 Page
                                                     Page 89 of
                                                             of 910
Case 2:20-cv-02268-DDC Document 1 Filed 05/27/20 Page 14 of 14




   Case
     Case
        19-22400
          19-22400 Doc#
                     Doc#
                        224-1
                          219 Filed
                              Filed 05/27/20
                                    05/15/20 Page
                                             Page 10
                                                  9 ofof910
